UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6394


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE LAMONT SMITH, a/k/a Blue, a/k/a Tyrone Eady,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, District
Judge. (3:94-cr-00041-JPJ-1)


Submitted:   June 25, 2015                 Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Lamont Smith, Appellant Pro Se.      Nancy Spodick Healey,
Assistant United States Attorney, Ronald Mitchell Huber, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tyrone   Lamont   Smith   appeals   the   district   court’s   order

denying relief on his motion for a sentence reduction under 18

U.S.C. § 3582(c)(2) (2012).       We have reviewed the record and find

no   reversible   error.    See   U.S.    Sentencing   Guidelines    Manual

§ 4B1.1(b).       Accordingly, we affirm.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                     2